DETAILED ACTION
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims: 
1b.	Claims 1-17 are pending and under consideration.

Election Restriction: 

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-15 and 17, drawn to enhancing in vitro immune responsiveness to an antigen by lymphocytes from a subject suspected of having been previously exposed to the antigen, comprising a) incubating in vitro (i) a sample comprising immune cells which comprise lymphocytes from the subject, with (ii) one or more antigens associated with a disease or condition suspected of being present in the subject or to which the subject is suspected of having been previously exposed, and (iii) a limiting amount of a Toll-like receptor (TLR) agonist, said limiting amount of the TLR agonist being capable of stimulating the lymphocytes to produce no background response or a minimal background response when incubated with no antigen present; and (b) detecting a level of at least one immune effector molecule produced by the immune cells following said step of incubating to obtain a detected level of the at least one effector molecule, wherein the detected level of the at least one effector molecule is an enhanced level of the at least one effector molecule if the detected level is greater than a detectable effector molecule level that is a sum of (i) the detectable effector molecule level that can be produced by said immune cells incubated only with said one or more antigens, plus (ii) the , classified in G01N 33/5047, for example.

	II. 	Claim 16, drawn to a method of allowing a user to determine the status of cell-mediated immunoresponsiveness of a subject, the method including: (a) receiving data in the form of levels or concentrations of an immune effector molecule which relative to a control provide a correlation to the state of cell-mediated immunoresponsiveness from the user via a communications network, the immune effector molecule measured after exposure of lymphocytes to an antigen and a limiting amount of TLR agonist; (b) processing the subject data via univariate or multivariate analysis to provide an immunoresponsiveness value; (c) determining the status of the subject in accordance with the results of the immunoresponsiveness value in comparison with predetermined values; and (d) transferring an indication of the status of the subject to the user via the communications network., classified in G16H 50/30, for example.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Inventions I and II are independent and distinct, each from the other, because the methods are in vitro, lymphocytes from a subject in the presence of one or more antigens associated with a disease or condition and limiting amount of TLR agonist and detecting a level of immune effector. Meanwhile, the invention of Group II encompasses a method of allowing a user to determine the status of cell-mediated immunoresponsiveness from said user, comprising receiving data in the form of levels or concentrations via a communications network. Therefore, the methods of Groups I and II are practiced with materially different process steps for materially different purposes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
•    the inventions have acquired a separate status in the art in view of their different classification,

•    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election:
This application contains claims directed to the following patentably distinct species:
a)	one antigen associated with one of the subject’s conditions recited in claims 9, 11, 13, 14, and 17. 


The recited disease conditions are different in etiology and are associated with different antigens.  As such, Applicant is required to elect an antigen associated with one disease condition for prosecution. Moreover, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8, 15, and 16.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 --the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) or pre-AIA  35 U.S.C. 103(a) of the other species.
3.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        02 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647